Citation Nr: 1760984	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-32 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating for lumbar laminectomy with osteoarthritis in excess of 10 percent from March 23, 2012, to prior to May 31, 2017, and in excess of 20 percent thereafter.

2.  Entitlement to a rating for left lower extremity radiculopathy, associated with lumbar laminectomy with osteoarthritis, in excess of 10 percent from March 23, 2012, to prior to May 31, 2017, and in excess of 20 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979 and from February 1982 to July 1998.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from July 2012 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2017, the RO increased the Veteran's ratings for his lumbar spine and radiculopathy to 20 percent, effective May 31, 2017.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal is comprised of paper files, documents contained in the Virtual VA paperless claims processing system, and documents contained in the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

This appeal was previously remanded by the Board in March 2017.  The case is now ready for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  During the appeal period, the Veteran exhibited forward flexion greater than 30 degrees, but less than 60 degrees; ankylosis or forward flexion of 30 degrees or less has not been shown.

2.  Prior to October 6, 2014, the Veteran's left lower extremity radiculopathy has been characterized by mild symptoms.

3.  From October 6, 2014, onwards, the Veteran's left lower extremity radiculopathy has been characterized by moderate symptoms.

4.  The Veteran is currently employed.


CONCLUSIONS OF LAW

1.  From March 23, 2012, onwards, the criteria for a 20 percent rating, but no more, for lumbar laminectomy with osteoarthritis, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2017).

2.  Prior to October 6, 2014, the criteria for a rating in excess of 10 percent for left lower extremity radiculopathy, associated with lumbar laminectomy with osteoarthritis, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, DC 8520 (2017).

3.  From October 6, 2014, onwards, the criteria for a 20 percent rating, but no more, for left lower extremity radiculopathy, associated with lumbar laminectomy with osteoarthritis, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, DC 8520 (2017).

4.  The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records as well as VA examinations are associated with the claims file.  

This appeal was remanded by the Board in March 2017 in order for the Veteran to undergo a VA examination to evaluate his lumbar spine disorder and accompanying radiculopathy.  See 38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).  In May 2017, the Veteran underwent a VA examination that fully measured his range of motion and his functional limitations.  Thus, the Board is now satisfied there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, VA has met its duty to assist with respect to obtaining pertinent evidence.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2017).

The Veteran filed his increased rating claim on March 23, 2012.  The Veteran is currently assigned a rating for lumbar laminectomy with osteoarthritis of 10 percent prior to May 31, 2017, and 20 percent thereafter.  See 38 C.F.R. § 4.71a, DC 5237.  Although the Veteran's lumbar laminectomy does not have a specific diagnostic code, the Board agrees that disability can be rated as analogous to lumbosacral strain as it the anatomical localization and symptoms are closely related.

The Board acknowledges that the Veteran has previously been found to have intervertebral disc syndrome (IVDS).  As noted in DC 5243, the rating formula for spine disabilities and IVDS that results in the higher evaluation should be the one utilized.  Therefore, the absence of any incapacitating episodes that would warrant a compensable rating leads the Board to not utilize DC 5243.  

Under 38 C.F.R. § 4.71a, DC 5237 (addressing lumbosacral strain), the next-higher 20 percent evaluation is warranted when the evidence shows:
* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; 
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees; 
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

By comparison, a 40 percent rating is warranted when the evidence shows:
* Forward flexion of the thoracolumbar spine to 30 degrees or less; or 
* Favorable ankylosis of the entire thoracolumbar spine; 
38 C.F.R. § 4.71a, DC 5237 (2017).

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes defines an "incapacitating episode" as a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a.

The Board finds that the Veteran is entitled to a 20 percent rating from March 23, 2012, onwards, for his lumbar spine disability.  In a June 2012 statement, the Veteran stated that his pain and numbness has greatly increased.  It had gotten progressively worse in the last 5 years.  He reported trouble with sitting, standing, and sleeping as a result of the stiffness and pain in his back.  His back disability makes it difficult to perform his duties as a heavy equipment technician, which requires him to get in and out of trucks as well as lift very heavy objects.

The Veteran underwent a VA examination in June 2012.  During that examination, he complained of constant pain in his lower back that was exacerbated by exertion.  
Prolonged sitting, standing, or walking increased his pain and lead to flare-ups.  Upon examination, he also demonstrated weakened movement, incoordination, and pain on movement.  After taking into account the Veteran's pain, the examiner determined that the Veteran demonstrated 50 degrees of forward flexion with a combined range of motion of at least 180 degrees.  No evidence was presented of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  As a result of the Veteran's limited forward flexion after taking into account his painful motion, the Board determines that a 20 percent rating is warranted.  

The Veteran underwent additional VA examinations in October 2014 and May 2017.  During both examinations, he complained of increased back pain with increased activity, heavy lifting, and prolonged sitting.  No evidence was presented of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  His range of motion during the October 2014 examination included forward flexion of 80 degrees and a combined range of motion of 190 degrees.  However, his range of motion during the May 2017 VA examination, after taking pain into account, included forward flexion of 40 degrees and a combined range of motion of 170 degrees.  The Board finds that the May 2017 VA examination is a more accurate representation of the Veteran's condition.  The October 2014 examiner stated that pain did not limit the Veteran's range of motion, but the medical evidence clearly demonstrates that it does.  With regards to the May 2017 VA examination, the examiner also considered the effects of weight-bearing and noted the pain resulting from flare-ups.  Based on the above information, the Veteran's range of motion measurements continues to warrant a 20 percent rating.

To achieve a rating in excess of 20 percent, the Veteran would have to demonstrate either forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  However, the Veteran's range of motion was not measured at 30 degrees or less and no VA examiner has indicated that he suffers from ankylosis.  In fact, the presence of a measurable range of motion throughout the appeal period precludes a finding of ankylosis.  Therefore, the Board finds that a rating in excess of 20 percent is not appropriate.  


Neurological Abnormalities

When evaluating the extent of a Veteran's spine disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a), Note 1.

In this instance, the Veteran is currently assigned a rating for left sciatic nerve radiculopathy of 10 percent prior to May 31, 2017, and 20 percent thereafter.  
The Veteran is rated under 38 C.F.R. §§ 4.124a, DC 8520 (addressing paralysis of the sciatic nerve).  Under this diagnostic code, the ratings are as follows:
* A 10 percent rating is appropriate when there is incomplete paralysis of the sciatic nerve which is "mild" in nature;
* A 20 percent rating is appropriate when there is incomplete paralysis of the sciatic nerve which is "moderate" in nature; 
* A 40 percent rating is appropriate when there is incomplete paralysis of the sciatic nerve which is "moderately severe" in nature.
* A 60 percent rating is appropriate when there is incomplete paralysis of the sciatic nerve which is "severe, with marked muscular atrophy;" and
* An 80 percent rating is appropriate when there is complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost."
38 C.F.R. §§ 4.124a, DC 8520.

Initially, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to October 6, 2014, for radiculopathy of the left lower extremity.  During the Veteran's June 2012 VA examination, he reported radiating pain to his left buttock, but denied bowel and bladder dysfunction.  He had constant pain, but denied falls.  He exhibited normal muscle strength, reflexes, and sensation to light touch.  As a result, the examiner determined that the Veteran had mild radiculopathy of the sciatic nerve in his left lower extremity.  During a March 2014 neurology consult, he also described numbness and tingling occurring on the back of his left thigh to the back of his left calve.  Upon examination, he demonstrated some possible decreased strength in his hip, internal rotation of his left foot, and dorsiflexion of the left foot.  His deep tendon reflexes were 1+ for the patellar and 1 for the right Achilles.  His casual gait was within normal limits.  Similar to the VA examination, his sensory examination was unremarkable.  The medical provider noted tenderness to palpation in the left sciatic notch and left sacroiliac joint.  Although the Veteran described painful radiculopathy and some possible decreased strength, he still exhibited mostly normal muscle strength, reflexes, and sensation to a light touch.  In fact, during an August 2013 medical appointment, no neurological findings were noted during the examination.  Therefore, the Board finds that a rating in excess of 10 percent during this time period is not warranted.

The Board has determined that from October 6, 2014, onwards, the Veteran is entitled to a 20 percent rating for radiculopathy of the left lower extremity.  By 2014, the Veteran reported a clear worsening in his condition.  He reported falling several times due to his decreased ability to move his left leg.  Nevertheless, he did not demonstrate bladder or bowel incontinence.  He described pain starting in his left, lower back that traveled down his left leg.  During his October 2014 VA examination, he exhibited normal muscle strength and reflexes, with the important exception of the left ankle which was absent of deep tendon reflexes.  This finding may explain why the Veteran was experiencing occasional falls.  The examiner also determined that the Veteran's radiculopathy was represented by intermittent pain as well as paresthesias and/or dysesthesias.  Although the examiner deemed the Veteran's radiculopathy as "mild," it is clear from his reports of repeated falls that a worsening had occurred.  As a result, the Board assigns the Veteran a 20 percent rating as of the date of his October 6, 2014, VA examination.  

The results of the Veteran's May 2017 VA examination were consistent with his previous VA examination.  At that time, he showed decreased muscle strength through the flexion and extension of his left hip, knee, ankle, and toe.  The Veteran reported having to constantly use a cane.  However, there was no muscle atrophy.  He showed normal reflexes and normal sensation to light touch.  The examiner recognized that the Veteran had paresthesias and/or dysesthesias as well as numbness of a moderate nature.  The Board agrees with the examiner's conclusion that the Veteran's radiculopathy is of moderate severity.  Such a finding takes into account the decreased muscle strength and the Veteran's complaints regarding the severity of his condition.  Therefore, the Board finds that a rating of 20 percent, but no more, during this time period is warranted.

The Board acknowledges the Veteran's contention that he occasionally suffers from complete paralysis.  Although the Board does not question the Veteran's reports of occasional falls, there has been no evidence of the marked muscular atrophy needed for incomplete paralysis of a severe nature.  Additionally, there is no evidence that the foot dangles and drops with no active movement possible of muscles below the knee.  If the Veteran's radiculopathy represented complete paralysis, the Board would also expect him to need more than a cane to move around.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, the VA examiners took into account the functional limitations such as the Veteran's limited ability to stand, sit, bending, carry, squat, lift, and climb.  The additional functional loss caused by the pain is taken into account for his range of motion measurements.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  In fact, it was the measurement of his painful motion during his April 2012 VA examination that led the Board to assign him a 20 percent rating.  Put another way, while the Veteran has complained of pain and numbness, these complaints are adequately contemplated in the ratings he currently receives.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

TDIU

In April 2014, the Veteran asserted that he would become unemployable as of July 1, 2014.  The Board previously remanded the TDIU claim as it was inextricably intertwined with the increased rating claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to C&P for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In all cases, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2017).

A necessary component of any TDIU claim is that the Veteran is unable to secure or follow a substantially gainful occupation.  However, during a September 2014 neurology consultation, he reported that he continued to work for his employer as a heavy machine operator.  Additionally, during his May 2017 VA examination, he reported that the functional impact of his conditions included increased pain at work.  Therefore, as the evidence demonstrates that the Veteran is still working in his previous position, the Board must deny the Veteran's claim for a TDIU.  


ORDER

From March 23, 2012, onwards, a 20 percent rating, but no more, for lumbar laminectomy with osteoarthritis, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Prior to October 6, 2014, a rating in excess of 10 percent for left lower extremity radiculopathy, associated with lumbar laminectomy with osteoarthritis, is denied.

From October 6, 2014, onwards, a 20 percent rating, but no more, for left lower extremity radiculopathy, associated with lumbar laminectomy with osteoarthritis, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


